

Exhibit 10.3 – Executive Benefit Agreement with Thomas J. Sullivan


EXECUTIVE BENEFIT AGREEMENT


This Executive Benefit Agreement (the "Agreement") is made and entered into as
of January 17, 2011 ("Effective Date") by and between Symmetry Medical, Inc., a
Delaware corporation, and Thomas J. Sullivan (the "Executive").


WITNESSETH


WHEREAS, Executive is an executive officer of the Symmetry Medical, Inc. and/or
its subsidiaries or other affiliates (together, the "Company"); and


WHEREAS, the Company believes that Executive has made and will continue to make
valuable contributions to the productivity and profitability of the Company; and


WHEREAS, the Company desires to encourage Executive to continue to make such
contributions and not to seek or accept employment elsewhere; and


WHEREAS, the Company, therefore, desires to assure Executive of certain benefits
in the event of any termination or significant redefinition of the terms of his
employment with the Company;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained and the mutual benefits herein provided, the Company and
Executive hereby agree as follows:


2.           Employment Term.  The term of Executive's employment under this
Agreement shall commence on the Effective Date and continue until terminated at
the election of either the Company or Executive by giving notice of termination
pursuant to Section 3 or by Executive's death.


2.           Qualifying Terminations.  The Company shall provide Executive with
the severance benefits set forth in Section 4 of this Agreement upon any
Qualifying Termination.  As used in this Agreement, "Qualifying Termination"
shall mean Executive's resignation for Good Reason, as defined in Section 4.g,
or termination by the Company for any reason except the following:


 
c.
Termination by reason of Executive's Disability.  As used in this Agreement,
"Disability" means Executive's inability by reason of illness or other physical
or mental condition to perform the duties required by his employment for any
consecutive one hundred and twenty day (120) day period.



 
d.
Termination for Cause.  As used in this Agreement, the term "Cause" shall mean
the occurrence of one or more of the following events:



 
vi.
Executive's conviction of a felony or of any crime involving moral turpitude;



 
vii.
Executive's engaging in any fraudulent or dishonest conduct in his dealings
with, or on behalf  of, the Company;



 
viii.
Executive's gross or habitual negligence in the performance of his employment
duties for the Company;



 
ix.
Executive's material violation of the Company's business ethics or
conflict-of-interest policies, as such policies currently exist or as they may
be amended or implemented during Executive's employment with the Company; or



 
x.
Executive's misuse of alcohol or illegal drugs which interferes with the
performance of Executive's employment duties for the Company or which
compromises the reputation or goodwill of the Company.


 
 

--------------------------------------------------------------------------------

 


In addition, severance benefits shall not be payable if Executive's employment
terminates because of his resignation without Good Reason or because of his
death.


3.           Procedural and Notice Obligations.  Any termination by Company of
Executive's employment or any resignation by Executive shall be communicated by
a written notice to the other party hereto.  If the Company gives notice of
termination, the notice must state whether the Company believes the termination
is a Qualifying Termination and, if not a Qualifying Termination, the specific
provisions of this Agreement relied upon and the facts and circumstances, in
reasonable detail, claimed to provide a basis for such termination.  If
Executive gives notice of termination, the notice of termination must state
whether Executive believes the termination to be a Qualifying Termination and,
if so, the specific provisions of this Agreement relied upon and the facts and
circumstances, in reasonable detail, claimed to provide a basis for such
termination.  For the Executive to establish a resignation for Good Reason: (i)
the Executive must within ninety (90) days of the initial occurrence of the
event give written notice to the Company of such occurrence; (ii) the Company
must have failed to remedy that occurrence within thirty (30) days after
receiving such notice; and (iii) the Executive must resign no later than sixty
(60) days after giving such notice.


4.           Severance Benefits.  Following a termination of employment for any
reason, Executive shall be paid, on the next regular payday, his earned but
unpaid salary, at his then effective rate, for services performed through the
date of termination and, within thirty (30) days following the termination, any
earned but unpaid incentive bonus for any previous completed year.  In addition,
upon a Qualifying Termination, Executive shall receive the following benefits
("Severance Benefits"), less any amounts required to be withheld under
applicable law, for twelve months following the Qualifying Termination (the
"Severance Period"), subject to the conditions set forth in Section 3,
Executive's execution of a Release Agreement, and the expiration of any
revocation period therein related to a Qualifying Termination.


 
i.
Company shall pay to Executive an amount equal to Executive's annual base
salary as it existed prior to the Qualifying Termination (which shall be at
least equal to the Executive's base salary on the date of this Agreement and any
higher amount established after the date of this Agreement).  The payments due
hereunder shall be made on the Company's normal and customary pay days during
the Severance Period.



 
j.
If the Qualifying Termination occurs within six (6) months preceding or
twenty-four (24) months following a Change in Control, as defined in Section
4.g, in lieu of the payments described in Section 4.a above and 4.c below, the
Company shall pay Executive an amount equal to two (2) times the sum of
Executive's annual base salary plus his target annual bonus as each existed
prior to the Qualifying Termination (which shall be at least equal to the
Executive's base salary and target annual bonus on the date of this Agreement
and any higher amount established after the date of this Agreement).  Such
amount shall be paid to the Executive in a single lump sum.  In addition, the
number of months in the Severance Period shall be twenty-four (24) rather than
twelve (12).



 
k.
Within thirty (30) days following the last day of any computation period under
an incentive bonus plan or similar plan, Executive shall be paid a lump sum
payment equal to (i) any bonus to which Executive would have been entitled if
Executive had remained employed through the payment date and had achieved all
individual performance objectives, multiplied by (ii) a fraction, the
denominator of which is the number of days in any such computation period and
the numerator of which is the number of days during the computation period the
Executive was employed by the Company.  By way of example, should the
computation period be one year, during which the Executive worked 75 days, then
the fraction would be 75/365.



 
l.
The following benefits and payments shall be provided during the Severance
Period.  The Company shall reimburse Executive for any amounts paid by Executive
for COBRA continuation coverage for himself and his eligible dependents, reduced
by an amount equal to the payments Executive made for such coverage immediately
prior to the Qualifying Termination.  If Executive's right to COBRA continuation
coverage ends because Executive has enrolled in a group medical plan offered by
a subsequent employer, Executive's reimbursement under this subsection shall end
at the same time. If Executive's COBRA continuation coverage expires because
Executive has received the maximum of 18 months of continuation coverage, the
Company will continue to pay Executive the same monthly reimbursement amount for
the remaining months in the Severance Period.  Following the exhaustion of COBRA
benefits, the Company will provide to Executive and his eligible dependents a
supplemental medical benefit plan that approximates the benefits provided to its
employees under its group medical plan(s) as they exist from time to time (the
“Extended Health Benefits”).  The Extended Health Benefits will be provided
through the date that Executive or his spouse is eligible for other health care
benefits, including but not limited to those offered by another employer or the
state or federal governments.


 
 

--------------------------------------------------------------------------------

 


m.
If, as of the date Executive's employment terminates, Executive is a "key
employee" within the meaning of Section 416(i) of the Internal Revenue Code (the
"Code") and the Company has stock that is publicly traded on an established
securities market or otherwise, any payment that constitutes deferred
compensation because of employment termination will be suspended until the first
day of the seventh month following the month in which Executive's last day of
employment occurs.  "Deferred compensation" means compensation provided under a
nonqualified deferred compensation plan as defined in, and subject to, Section
409A of the Code.



 
n.
In the event that any benefits payable to the Executive as a result of a Change
in Control (i) constitute “parachute payments” within the meaning of Section
280G of the Code, and (ii) but for this Section 4.f, would be subject to the
excise tax imposed by Section 4999 of the Code, then any Change in Control
benefits hereunder shall be either (x) delivered in full, or (y) delivered as to
such lesser extent which would result in no portion of such benefits being
subject to excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code (and any
equivalent  state or local excise taxes), results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section 4.f will be made in
writing by independent public accountants as the Company and the Executive agree
(the “Accountants”), whose determination will be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 4.f, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Executive agree to furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision.  The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision.  Any reduction in payments and/or
benefits required by this provision shall occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to the
Executive.  In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for the Executive’s equity awards.  If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.



 
o.
As used in this Agreement, a "Change in Control" of the Company means:



 
vi.
The acquisition by any individual, entity or group (a "Person") of beneficial
ownership of fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Company.



 
vii.
The replacement of a majority of members of the Board of Directors during any
12-month period by members whose appointment or election is not endorsed by a
majority of the members of the Board of Directors prior to the date of the
appointment or election;



 
viii.
A reorganization, merger or consolidation (a "Combination"), in each case,
unless, following such Combination:


 
 

--------------------------------------------------------------------------------

 


 
c.
more than fifty percent (50%) of the then combined voting power of the
securities of the corporation resulting from such Combination is beneficially
owned by all or substantially all of the individuals and/or entities who were
the beneficial owners of the outstanding Company common stock immediately prior
to such Combination in substantially the same proportions as their ownership of
voting power immediately prior to such Combination, and



 
d.
at least a majority of the members of the board of directors of the corporation
resulting from such Combination were members of the Company's Board at the time
of the execution of the initial agreement providing for such Combination;



 
ix.
A complete liquidation or dissolution of the Company; or



 
x.
The sale or other disposition of all or substantially all of the assets of the
Company.



Despite any other provision of this Section 4.f to the contrary, an event shall
not constitute a Change in Control if it does not constitute a change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets of, the Company within the meaning of Section 409A(a)(2)(A)(v) of the
Code and its interpretive regulations.


 
p.
As used herein, any voluntary resignation by Executive shall be for "Good
Reason" if the resignation follows any of these events: a material reduction in
the Executive's base salary or target bonus from its level as of the date of
this Agreement or any higher level established hereafter (in a single or
multiple reductions); a material reduction in the Executive's duties or
responsibilities from those that exist on the date of this Agreement or as
established hereafter; or a material breach or repudiation by the Company of its
obligations under this Agreement or any other agreement prescribing the terms
and conditions of his employment.



5.            Settlement and Waiver of Claims by Executive.  Executive
acknowledges and agrees that Executive's acceptance of the Company's payment of
the severance benefits pursuant to Section 4 of this Agreement shall be deemed
to constitute a full settlement and discharge of any and all obligations of the
Company to Executive arising out of this Agreement, Executive's employment with
the Company and/or the termination of Executive's employment with the Company,
except for any vested rights Executive may have under any insurance, stock
option or equity compensation plan or any other employee benefit plans sponsored
by the Company.  Executive further acknowledges and agrees that as a condition
to receiving any of the severance benefits pursuant to Section 4 of this
Agreement, Executive will execute and not revoke a release agreement in form and
substance reasonably satisfactory to the Company pursuant to which Executive
will release and waive any and all claims against the Company (and its officers,
directors, shareholders, insurers, employees and representatives) that exist as
of the date of the release, including but not limited to any and all claims
arising out of this Agreement, Executive's employment with the Company, and/or
the termination of Executive's employment with the Company, and all claims under
any federal, state and local laws including the Age Discrimination in Employment
Act of 1967, as amended (the "Release Agreement").  Notwithstanding the
foregoing, the Release Agreement shall not affect or relinquish (a) any vested
rights Executive may have under any insurance, stock option or equity
compensation plan, or other employee benefit plan sponsored by the Company, (b)
any claims for reimbursement of business expenses incurred prior to the
employment termination date, (c) any rights to severance benefits under Section
4 of this Agreement, (d) any claims for indemnification and/or coverage under
the Company’s Directors and Officers liability insurance coverage and (e) any
claims that cannot as a matter of law be released.  Company shall provide
Executive with the Release Agreement within ten (10) days of the date of any
Qualifying Termination, and severance benefits shall commence (or be paid) on
the payroll date commensurate with or next following the 45th day following the
Qualifying Termination.


6.           Executive's Obligations.  To induce the Company to enter into this
Agreement, Executive agrees as follows:


 
e.
Covenants Not To Compete.  During Executive's employment with the Company and
for a period of twelve (12) months immediately after the termination of his
employment, Executive will not, directly or indirectly, without the prior
written consent of the Board of Directors (which consent will not be
unreasonably withheld):


 
 

--------------------------------------------------------------------------------

 


x.
accept employment with, or perform any services for any Competitor of the
Company or any of the Company's top ten (10) customers based on sales volume in
the prior fiscal year.  For the purposes of this Section 6, the term
"Competitor" means a company that manufactures orthopedic or aerospace products
or services that compete in the marketplace with products or services that the
Company provides at the time Executive's employment ends;



 
xi.
accept employment with or perform any services for any of the Company's
customers with whom Executive had contact within the last two (2) years of his
employment, if doing so would in any way reduce the level of business the
customer does with the Company or otherwise adversely affect the Company's
business relationship with the customer;



 
xii.
accept employment with or perform any services for any Competitor anywhere
within the Restricted Geographic Area (a) in the same or similar capacity or
function to that in which Executive worked for the Company, (b) in any
executive, officer or senior management capacity or function, (c) in any sales,
sales management, or customer management capacity or function, (d) in any
product development or product improvement capacity, or (e) in any other
capacity in which Executive's knowledge of the Company's confidential
information or the customer goodwill Executive helped to develop on behalf of
the Company would facilitate or support Executive's work.  For purposes of this
Agreement, the term "Restricted Geographic Area" means (i) each and every State
of the United States of America in which the Company is manufacturing or selling
any of its products or services at the time Executive's employment ends; and
(ii) each and every country in which the Company is manufacturing or selling any
of its products and services at the time Executive's employment ends.  However,
if the Competitor has separate divisions, business units or segments, some of
which are not competitive with the business of the Company, nothing herein shall
prohibit Executive from being employed by or working for only that segment of
the business that is not competitive with the business of the Company, provided
Executive's work does not involve any products or services that compete with the
Company's products and services;



 
xiii.
urge, induce or seek to induce any of the Company's customers to reduce or
terminate their business with the Company or in any manner interfere with the
Company's business relationships with its customers;



 
xiv.
urge, induce or seek to induce any of the Company's customers with whom
Executive had contact during the last two (2) years of his employment with the
Company, to reduce or terminate their business with the Company or in any manner
interfere with the Company's business relationships with its customers;



 
xv.
acquire or maintain an ownership interest in any Competitor, except passive
ownership of up to two percent (2%) of any publicly traded securities;



 
xvi.
either on his own account or for any other person, firm or company solicit,
hire, employ or attempt to solicit, hire or employ, or endeavor to cause any
employee of the Company to leave his employment, or to induce or attempt to
induce any such employee to breach any employment agreement with the Company.



 
xvii.
urge, induce or seek to induce any of the Company's independent contractors,
subcontractors, consultants, vendors or suppliers to reduce, terminate or modify
in any way their relationship with the Company;



 
xviii.
disparage the Company, its directors, officers, employees, products, facilities
or other persons or things associated with the Company or otherwise publish or
communicate any information or opinions that would reasonably be considered to
be derogatory or critical of the Company, its Directors, officers, employees,
products, facilities or other persons or things associated with the
Company.   The Company and its Directors and officers will likewise neither
disparage the Executive nor otherwise publish or communicate any information or
opinions that would reasonably be considered to be derogatory or critical of the
Executive.  Notwithstanding the foregoing, the Company shall not be in breach of
this provision for including truthful information in any periodic or other
filing with the SEC.


 
 

--------------------------------------------------------------------------------

 


 
f.
Confidentiality.  Executive will keep confidential and not, directly or
indirectly, divulge or use for any purpose whatsoever (other than in the
performance of his duties for the Company or as compelled by law), any of the
Company's confidential information, business secrets or trade secrets including,
but not limited to, information concerning such matters as the Company's
products, services, customers, finances and operations.  All of the Company's
confidential information, business secrets and trade secrets shall be the sole
and exclusive property of the Company.  Executive's confidentiality obligations
shall not apply to any information that through lawful means has become
generally known outside the Company or is readily available in the public
domain.



Upon the termination of Executive's employment with the Company, or any time at
the Company's request, Executive shall immediately deliver to the Company any
and all memoranda, notes, records, drawings, manuals, computer programs,
documentation, diskettes, computer tapes, electronic data (in whatever form or
media), and all copies thereof, in Executive's possession or under Executive's
control, whether prepared by Executive or others, containing the Company's
confidential information, business secrets or trade secrets.
 
 
g.
Disclosure of Developments.  Executive agrees to disclose promptly to Company
all Developments made or conceived by Executive (whether at the business
premises of Company, at home, or elsewhere), either solely or jointly with
others, during Executive’s Employment Period.  "Developments" means all
products, methods, inventions, improvement, concepts, designs, formulas,
techniques, processes, discoveries, know-how, and ideas related to Company's
business.

 
 
h.
Ownership of Developments.



 
iii.
All Developments made or conceived by Executive (whether at the business of
Company, at home, or elsewhere), either solely or jointly with others, during
Executive’s Employment Period will be the sole and exclusive property of
Company.  Executive hereby assigns to Company all of his rights, title, and
interest in any and to all such Developments, together with any Proprietary
Rights related thereto.

 
 
iv.
Both during Executive’s Employment Period and thereafter, Executive agrees, at
Company's expense, to take such actions and to sign such applications,
assignments, and other documents as may be reasonably requested by Company from
time to time in order to protect Company's right, title, or interest in any
Developments and/or to obtain or maintain any Propriety Rights related thereto.



7.           Survival of Obligations/Extension/Severability/Remedies/Forfeiture.
 
 
f.
Survival of Obligations.  Executive acknowledges and agrees that his obligations
under Section 6 shall survive the expiration or termination of this Agreement
and the termination of his employment with the Company, irrespective of the
reason for the termination of the Agreement and/or employment.  Executive
further acknowledges and agrees that the post-employment restrictions set forth
in Section 6 of this Agreement are and shall be construed as independent
covenants and that no breach of any contractual or legal duty by the Company
shall be held sufficient to excuse or terminate Executive's obligations under
Section 6 of this Agreement or to preclude the Company from obtaining injunctive
or other relief for Executive's violation or threatened violation of any
provision in Section 6, and the existence of any claim or cause of action by
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the Company's enforcement of
Executive's obligations under Section 6 of this Agreement.


 
 

--------------------------------------------------------------------------------

 


 
g.
Extension.  In the event Executive violates any of the restrictive covenants
contained in Section 6, the duration of such restrictive covenant shall
automatically be extended by the length of time during which Executive was in
violation of such restriction.



 
h.
Severability; Modification of Restrictions.  Executive agrees and understands
that the restrictions in Section 6 are reasonable in light of Executive's
position of trust with the Company, the highly competitive nature of the
Company's business and the fact that the Company has invested substantial time,
money and other resources developing the confidential information, business
secrets, trade secrets and relationships with its customers, employees, vendors
and contractors.  Executive also agrees and represents that the restrictions in
Section 6 will not impair his ability to find suitable subsequent
employment.  Although Executive and the Company consider the restrictions
contained in Section 6 to be reasonable and enforceable, Executive and the
Company acknowledge and agree that if any provision of Section 6 is determined
to be unenforceable for any reason (a) such unenforceability shall not affect
the enforceability of the remainder of the Agreement; and (b) the provision
shall automatically be deemed reformed so that it shall have the closest effect
permitted by applicable law to the original form and shall be enforced on that
basis.



 
i.
Remedies.  Executive recognizes that a breach or threatened breach of Section 6
of this Agreement will give rise to irreparable injury to the Company and that
money damages will not be adequate relief for such injury.  For this reason,
Executive agrees that the Company shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available, including the
recovery of money damages.  In addition to all other relief to which it shall be
entitled, the Company shall be entitled to recover from Executive all litigation
costs and attorneys' fees incurred by the Company in any action or proceeding
relating to Section 6 of this Agreement in which the Company prevails in any
respect.



 
j.
Forfeiture.  Executive agrees that if he either fails to fully and completely
comply with each and every provision of Section 6 of this Agreement or
challenges the enforceability of any provision in Section 6, then in such event
the Company shall have the right to discontinue payment of any compensation that
would otherwise be payable to Executive under this Agreement without any
recourse by Executive, and Executive shall be obligated to repay immediately all
amounts the Company already has paid to Executive under this Agreement.  The
Company and Executive acknowledge and agree that such remedy is in addition to,
and not in lieu of, any and all other legal and/or equitable remedies that may
be available to the Company in connection with Executive's breach or threatened
breach of Section 6.  If Executive fails to comply with this provision, then in
addition to all other relief to which it may be entitled, the Company also shall
be entitled to recover from Executive all litigation costs and attorneys' fees
incurred by the Company in any action or proceeding relating to this Section 7
in which the Company prevails in any respect.



8.           Payments Upon Executive's Death.  Should Executive die while any
amounts are payable hereunder, this Agreement shall inure to the benefit of and
be enforceable by Executive's executors, administrators, heirs, devisees and
legatees and all amounts payable hereunder shall be paid in accordance with the
terms of this Agreement to Executive's devisee, legatee or other designee or if
there be no such designee, to his estate.


9.           Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to Executive:
 
Mr. Thomas J. Sullivan
 
    

 
 
 

--------------------------------------------------------------------------------

 


If to the Company:


Symmetry Medical Inc.
3724 N. St. Rd. 15
Warsaw, IN 46582
Attention:  Chief Executive Officer
Copy to:    General Counsel


or to such other address as any party may have furnished to the other party in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


10.           Venue, Choice of Law and Jurisdiction.  The validity,
interpretation, and performance of this Agreement shall be governed by the laws
of the State of Indiana, except its choice-of-law provisions.  The parties agree
that all legal disputes regarding this Agreement will be resolved by the state
or federal courts located in Ft. Wayne, Indiana, and irrevocably consent to
service of process in such city for such purpose.


11.           Waiver, Modification and Complete Agreement.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by Executive and the Company.  No
waiver by any party hereto at any time of any breach by any other party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or any prior or subsequent time.  No
agreements or representation, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by any party which are not
set forth expressly in this Agreement.


12.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


13.           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same Agreement.


14.           Assignment.  This Agreement is personal in nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder, except as provided
herein.  Without limiting the foregoing, Executive's right to receive payments
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by will or by the
laws of descent and distribution as set forth in Section 8 hereof, and in the
event of any attempted assignment or transfer contrary to this Section 14, the
Company shall have no liability to pay any amount so attempted to be assigned or
transferred.


15.           Source of Payments; No Lien by Executive.  Any benefits payable
under this Agreement shall be paid solely from the general assets of the
Company.  Neither Executive nor Executive's beneficiary shall have interest in
any specific assets of the Company under the terms of this Agreement.  This
Agreement shall not be considered to create an escrow account, trust fund or
other funding arrangement of any kind or a fiduciary relationship between
Executive and the Company.


16.           Section 409A. This Agreement shall be interpreted and applied in a
manner consistent with any applicable standards for nonqualified deferred
compensation plans established by Section 409A of the Code and its interpretive
regulations and other regulatory guidance.  To the extent that any terms of this
Agreement would subject Executive to gross income inclusion, interest, or
additional tax pursuant to Section 409A of the Code, those terms are to that
extent superseded by, and shall be adjusted to the minimum extent necessary to
satisfy, the applicable Section 409A of the Code standards.


17.           Other Agreements.  Except as previously disclosed by Executive to
the Company in writing, Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement that would
materially interfere with his ability to perform his duties for the Company.

 
 

--------------------------------------------------------------------------------

 


18.           Indemnification; Insurance Coverage.  Executive will be
indemnified to the maximum extent permitted by law for his acts and omissions as
a director, officer and/or employee of the Company and its subsidiaries.  The
Company will cover Executive under Directors and Officers liability insurance
both during his employment and for so long thereafter as liability exists to the
same extent as the Company covers its then active officers and directors.


19.           Complete Agreement.  This Agreement does not affect Executive's
rights or duties under the 2004 Equity Incentive Plan, any successor equity
incentive plan, or any related award or restriction agreements between Executive
and the Company.  With those exceptions, this Agreement, together with the offer
letter dated January 17, 2011, completely supersedes and replaces any other
employment agreement or other agreement covering the same or similar terms and
conditions of this Agreement, whether written or oral, between Company and
Executive which was entered into prior to the date of this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date set forth above.


SYMMETRY MEDICAL, INC.
   
By:
s/ Craig B. Reynolds, Chairman of the Board of Directors
   
EXECUTIVE:
   
s/ Thomas J. Sullivan

 
 
 

--------------------------------------------------------------------------------

 